                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL WORLEY,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-18-713-G
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
       Defendant.                             )

                                         ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 24) issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff brought this action seeking judicial review of the

determination by the Commissioner of Social Security that he was not “disabled” under

the Social Security Act. See 42 U.S.C §§ 405(g), 423(d)(1).

       Judge Mitchell recommends that the Court reverse the Commissioner’s decision and

remand the case for further administrative development. See R. & R. at 1. Judge Mitchell

expressly informed the parties of their right to object to the Report and Recommendation

and the consequences of failing to do so. See id. at 13. Neither party has filed a written

objection to the Report and Recommendation within the allotted time period or requested

additional time to object. Finding that the parties have waived further review of all issues

addressed in the Report and Recommendation, see Moore v. United States, 950 F.2d 656,

659 (10th Cir. 1991), the Court ADOPTS the Report and Recommendation in its entirety,

as though fully set forth herein.
      It is therefore ORDERED that the Report and Recommendation (Doc. No. 24) is

ADOPTED.     The decision of the Commissioner is REVERSED and the case is

REMANDED for further administrative proceedings consistent with the Report and

Recommendation.

      IT IS SO ORDERED this 20th day of June, 2019.




                                       2
